DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and corresponding arguments, filed 3/10/2022, have been reviewed and considered.  Claim 1 has been amended and claims 2 and 6 have been previously cancelled.  Therefore, claims 1, 3-5 and 7-8 are currently pending.  Applicant’s amendment to independent claim 1 is considered sufficient in overcoming the prior art rejection(s) of the previous Office Action.  Accordingly, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  This Office Action is considered a Final Rejection.  

Information Disclosure Statement
Note that the applicant has filed an Information Disclosure Statement (IDS) on each of 12/1/2021, 1/19/2022, 2/24/2022 and 2/28/2022 (4 total).  Each of these Information Disclosure Statements include the same singular foreign document number, JP 1996151025.  However, the IDS filed 12/1/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Note that a Non-Patent Literature (NPL) document has been provided on 12/01/2021 which appears to not pertain to the current application.  Additionally, note that the Information Disclosure Statements filed 1/19/2022, 2/24/2022 and 2/28/2022 each contain the same foreign documents number; however the “Name of Patentee or Applicant of cited Documents” is different for each.  It is assumed that the “Name of Patentee or Applicant of cited Documents” for the IDS filed 2/28/2022 is correct.  Accordingly, each of the other Information Disclosure Statements have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
Note that applicant’s claims 1, 3-5 and 7-8 are full of process steps and the functional use of the processing apparatus and/or components thereof.  The applicant has not claimed that these process steps are performed by a control system of any kind.  Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAKKO Shyoukai Co. et al (JP 1996151025).  HAKKO was disclosed on applicant’s IDS dated 02/28/2022.  Note that HAKKO is rejecting the claims in two different ways as shown by the 1st and 2nd Interpretations below.
Regarding claim 1, HAKKO discloses a processing apparatus for unfurling or folding a processing subject (“towel”), comprising: a first retaining device and a second retaining device (1st Interpretation: 1, 1 of A or A, A; note that a plurality of gripping chucks A could be provided as disclosed at end of para 0007; Figures 1-6) (2nd Interpretation: B, G; Figures 1 and 9-12) that are capable of moving within a first area and retaining the processing subject; a carrying device (1st Interpretation: E, E; Figures 1 and 5-6) (2nd Interpretation: F; Figures 1 and 8-12) disposed within the first area so as to be capable of carrying the processing subject; and a third retaining device (1st Interpretation: B; figures 1 and 5-7) (2nd Interpretation: C; figures 1 and 12-13) that is capable of moving within a second area disposed below the first area so as to overlap the first area, and retaining the processing subject below the carrying device.  HAKKO discloses wherein the third retaining device (1st Interpretation: B) (2nd Interpretation: C) being functionally capable of moving below the carrying device (1st Interpretation: E, E) (2nd Interpretation: F) and retaining the processing subject below the carrying device in a condition where the processing subject is retained by the first retaining device and/or the second retaining device and hangs down from the carrying device (1st Interpretation: Fig. 6) (2nd Interpretation: Figures 12-13).  HAKKO further discloses the first retaining device and/or the second retaining device (1st Interpretation: 1, 1 of A or A, A) (2nd Interpretation: B, G) retaining the processing subject (“towel”) being functionally capable of releasing the processing subject at a stage where the third retaining device (1st Interpretation: B) (2nd Interpretation: C) retains the processing subject below the carrying device (1st Interpretation: Figures 6-7) (2nd Interpretation: Figures 12-13).
The claim language of applicant’s claims 3 and 4 are considered purely functional language containing no further limiting structure.  Since HAKKO discloses all the structure as claimed by the applicant, HAKKO is considered fully capable of providing the function as claimed by the applicant.  For support, please note HAKKO discloses the movement requirements for such processes as shown by the arrows of the figures, especially noting figure 1.      
Regarding claim 8, HAKKO discloses the first or second retaining device and/or the carrying device being functionally capable of performing a relative movement so as to approach each other in the up-down direction while the first or second retaining device retains the processing subject (note the up-down movement abilities of the components A, B and C of HAKKO as shown by the arrows within figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAKKO Shyoukai Co. et al (JP 1996151025).
HAKKO discloses a processing apparatus as discussed above.  However, HAKKO fails to disclose the carrying device having the ability to rotate.  Note that the carrying device of HAKKO is a roller (1st Interpretation: E) (2nd Interpretation: F) in a clamped arrangement that is made from stainless steel to allow a processing subject to be pulled therethrough.  It is not clear from the translation of HAKKO if either roller has the ability to rotate or not.  Regardless, it is considered old and known in the art for a roller in a clamped arrangement, such as disclosed by HAKKO, to rotate (note the name “roller”) in order to allow a processing subject to be more easily pulled therethrough.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the roller (i.e. carrying device) of HAKKO to rotate and thus have the ability to perform the claimed function because such is considered old and known in the art in order to allow the processing subject (i.e. towel) to be more easily pulled therethrough when desired.    

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that the third retaining device of HAKKO does not disclose two pairs of gripping portions as claimed.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/28/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732